The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-18 are directed to an abstract idea, without including additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 1 recites a method claim.  The first and second step of the claim are "receiving a first [and second] image data sequence."  These two steps continue by stating that each image data sequence comprises "a plurality of fluorescence images of the tissue before [and after] the surgical intervention, wherein the first [and second] image data sequence[s] encompass at least one full phase angiography cycle of blood flow through the tissue."  Aside from the actual method step of receiving, the remainder of these limitations simply limit the image data sequences themselves (i.e., although limited to particular content), but provide no further method step beyond receiving image data sequences.  As such, this is akin to collecting information.  The third step in the method is “synchronizing the first and second image data sequences”, and this is "based on peak fluorescence intensities of average intensity vs. time curves" of the two image data sequences to align the two sequences.  Additional language found in line 16 simply recites that at least a portion of each full phase angiography cycle of the first and second image data sequences are aligned (i.e., rather than requiring the full angiography cycle).  All limitations here simply further narrow the synchronizing, but are essentially just synchronizing the two image data sequences.  As such, this is akin to analyzing the information that was previously collected.  The final step in the method of claim 1 is "displaying the synchronized image data sequences on a display."  Simply put, this is simply displaying results of the collection and analysis from the previous method steps.
Elec. Power Grp., LLC v. Alstom S.A., No. 2015-1778, (Fed. Cir. Aug. 1, 2016), in which the court states “The focus of the asserted claims… is on collecting information, analyzing it, and displaying certain results of the collection and analysis.”  “Information as such is an intangible. Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas.  In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. Here, the claims are clearly focused on the combination of those abstract-idea processes, and not any particular assertedly inventive technology for performing those functions.“
The method steps of claim 1 also follow similarly to the fact patterns of PerkinElmer, Inc. and NTD Laboratories, Inc. v. Intema Limited (Fed. Cir. 2012).  In PerkinElmer, the court states that "data are gathered in the first trimester of pregnancy; data are gathered in the second trimester of pregnancy; those data are compared to known statistical information. No action beyond the comparison is required.”  “The brunt of the claims, according to the district court, is the use of data from both the first and second trimesters of pregnancy in combination.”  In the instant application, data is gathered that relates to pre-surgical and post-surgical time periods, versus first trimester and second trimester of pregnancy.  Then, the data are compared, or synchronized within the instant application.  
With respect to the preamble of claim 1, it is noted that the method is stated "for visualizing blood flow in tissue before and after a surgical intervention."  However, all of this within the preamble is only brought into the body of the claim within the "receiving" steps by limiting the image data sequences themselves, for which the court stated in Elec. Power as follows, “we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas."
since one would inherently need to possess a pre-surgical sequence and a post-surgical sequence in order to visualize those two time periods), and displaying is “an ancillary part of such collection and analysis” as deemed by the court in Elec. Power.  The claim as a whole relates to synchronizing two image sequences, with the prerequisite of collecting the image sequences first and displaying the end result after synchronization.  It is noted that synchronizing two image data sequences includes the mental steps of viewing the sequences and mentally determining the image frame containing the highest overall pixel levels within each sequence (especially simplified by viewing time intensity curves) and aligning the image sequences at that time point (the time point at which a user mentally believes the greatest overall pixel intensity to be apparent).  Furthermore, as stated in Elec. Power, “nothing in the claims, understood in light of the specification, requires anything other than off the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.”
Also with respect to the claim as a whole, the court said the following within PerkinElmer, "Looking to the claims as a whole, the steps in combination do not make the ineligible mental step and natural law patent-eligible. As the Court in Mayo reasoned, anyone who wants to use this mental step or natural law must follow the claimed process. And, as in Mayo, there is no requirement that a doctor act on the calculated risk. There is at most ‘a suggestion’ that the doctor take the mental determination into account when assessing the patient. The claims are thus ineligible under section 101.”
It is further noted that the receiving steps does not even require an imaging step and may simply read on acquiring stored data.  As the court stated in PerkinElmer, "The claims do not require that an ultrasound be taken, only that data from previous ultrasounds be assessed. Even if required as part of the claimed processes, the data-gathering steps are conventional and obvious extra-solution activity that cannot save the claims.”


Claims 2, 3-4 and 7 fail to provide significantly more, as it merely provide further limitation upon which anatomical portion or time window is present within the image sequences.
Claims 5-6 and 8-9 fail to provide significantly more, as these merely provide for the actual steps (correlation) utilized to provide the synchronization.  In other words, the use of well-known mathematical manipulation.  The claimed limitations of claims 5 and 6 simply adds the concept of gathering and combining data by reciting steps of organizing information through mathematical relationships. This idea is similar to the basic concept of manipulating information using mathematical relationships (e.g., converting numerical representation in Gottschalk v. Benson), which has been found by the courts to be an abstract idea - Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014).  The courts have found that mathematical relationships fall within the judicial exceptions, often labelled as “abstract ideas.”  See Research Corporation Technologies Inc. v. Microsoft Corp., 627 F.3d 859 (Fed. Cir. 2010).
Claims 10-12 fail to provide significantly more because the determination of "relative perfusion in the tissue before and after the surgical intervention, based on the synchronized image data sequences" is entirely a mental process that would occur within a user’s mind upon viewing the displayed synchronized image data sequences.  With regard to claims 11 and 12, specifically, the term “estimating” in each of these claims implies that a user's estimate reads sufficiently on these claims, thereby also being encompassed by mental processes of a user.

Regarding claim 13, it is noted that this independent claim provides all the same functional method steps as claim 1.  The only difference being that claim 13 is a system claim that requires a processor to perform the functions.  However, “Nothing in the claims, understood in light of the specification, requires anything other than off the-shelf, conventional computer, network, and display technology for gathering, sending, and see Elec. Power).  And similarly stated in PerkinElmer, ““The machine-or-transformation test does not trump the section 101 exclusions created by case law. Thus, even if the test were satisfied [which they are not], these claims would remain unpatentable.”
Claims 14 and 16-18 fail to provide significantly more, as it merely provide further limitation upon which anatomical portion or time window is present within the image sequences.
Claim 15 fails to provide significantly more, as these merely provide for the actual steps (correlation) utilized to provide the synchronization.  In other words, the use of well-known mathematical manipulation.  Similarly to the limitations of claims 5 and 6 simply adds the concept of gathering and combining data by reciting steps of organizing information through mathematical relationships. This idea is similar to the basic concept of manipulating information using mathematical relationships (e.g., converting numerical representation in Gottschalk v. Benson), which has been found by the courts to be an abstract idea - Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014).  The courts have found that mathematical relationships fall within the judicial exceptions, often labelled as “abstract ideas.”  See Research Corporation Technologies Inc. v. Microsoft Corp., 627 F.3d 859 (Fed. Cir. 2010).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 8 and 9 are rejected because it is unclear how the subject matter of these claims fits in with the limitations of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-8, 10-14, and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Docherty et al. (US Patent Pub. No. 2008/0071176) in view of Baumgart (US Patent Pub. No. 2009/0297004).
Regarding claim 1, Docherty discloses a method and apparatus for performing intro-operative angiography (see Title).  “The method comprises obtaining a first angiographic image of selected vasculature; administering a therapeutic agent; obtaining a second angiographic image of the selected vasculature on a subsequent day; and comparing the first and second angiographic images to determine if there is any change in vascular density over that time period” (see paragraph 15).  “Software may also be used to compare images of pre- and post-treatment vessels to determine the relative flow rate of blood at or downstream of the treatment site.  This comparison is accomplished by calculating and comparing the area of fluorescence (i.e., number of pixels associated with the fluorescing dye) in pre- and post-treatment images associated with a preselected section of the vessel, and/or comparing the relative average maximum fluorescent intensity of a preselected section of the vessel in each such image. A greater number of pixels, or greater average maximum fluorescent intensity, respectively, in the post-treatment images indicates improved blood flow in the preselected vessel section as a result of the treatment” (see paragraph 61).  In other words, Docherty discloses a system and method in which a pre- and post-surgical see paragraph 56 regarding the quote of the display).  With regard to acquiring an imaging sequence of contrast agent flow within and through tissue of interest and acquiring a full angiography sequence, Docherty states, “Because the timing of the passage of imaging agent (if any is able to pass therethrough) through the tissue or vessel of interest cannot be precisely determined, there exist a number of leading and trailing images acquired before and after the images of interest (see paragraph 60).”
While Docherty teaches comparing the image sequences, Docherty fails to teach synchronizing the image sequences.
Baumgart teaches a system and method that automatically synchronizes display of adjacent different medical image sequences of an anatomical portion derived for use in angiography (see Title and Abstract).  This includes “acquiring first and second sets of data at different stages of a treatment procedure… The sequential individual images encompass introduction of a contrast agent into patient vessels. A display presents the first and second image sequences in substantially adjacent display areas to facilitate user comparison.  … A display processor automatically synchronizes presentation of the first image sequence and the second image sequence.  Baumgart teaches that “In other embodiments, an image relative to the chosen images may be selected as the synchronization point or the system may also accommodate a heart cycle or other synchronization signal. Further a user interface enables a user to alter a synchronization point if desired (see paragraph 9).”
It would have been obvious to one of ordinary skill in the art at the time the invention was made to synchronize imaging sequences of pre- and post-treatment, as taught by Baumgart, with the system and methods of Docherty, because such synchronization “enables a user to readily see effects of treatment (see last sentence in paragraph 18).”
It is noted that by this combination, it would have been obvious to one of ordinary skill in the art to use the average maximum fluorescent intensity (see paragraph 61 of Docherty) as the synchronization point as described by Baumgart.

Regarding claim 2, while Baumgart merely describes that the methods are used to image vessels, Docherty teaches that “Illustrative of the vessels whose patency may be evaluated in accordance with the inventive method include coronary arteries...', among numerous others (see paragraph 22) and further states that “Examples of vessel portions that may benefit from use of the inventive method include, but are not limited to, vessels that have been subjected to: … bypass (of coronary arteries or peripheral vasculature)… (see paragraph 25).”  Since Baumgart teaches nearly the same method, it would be obvious that this would be the same for Baumgart as it is for Docherty.
Regarding claim 3, it is noted that Docherty teaches that the methods “permit a physician to accurately determine the extent to which a selected portion of body tissue, e.g., heart tissue ... is well perfused (see paragraph 14)."  It would have been obvious to one of skill in the art that "heart tissue" could be the myocardium.  As such, since Baumgart teaches nearly the same method, it would be obvious that this would be the same for Baumgart as it is for Docherty.
Regarding claim 5, as Baumgart teaches that “A display processor automatically synchronizes presentation of the first image sequence and the second image sequence … in response to identification of the first image frame and relative to introduction of contrast agent (see Abstract),” it is noted that this implies that the arterial phase (i.e., the introduction of contrast agent) is correlated.  This is more explicitly stated in paragraph 9 - “In one embodiment system 10 synchronizes different image sequences based on an image frame derived from the time of contrast injection, such as an image frame preceding a frame containing contrast agent.”
Regarding claims 7 and 10, Docherty explicitly “provides a means of evaluating various therapies, wherein the success of such therapies is indicated at least in part by the extent of blood flow in or about a particular tissue… [by] comparing first and second images to determine whether there is any change in vascular density and/or blood flow within the tissue (see paragraph 32).”  Since Baumgart teaches nearly the same method, it would be obvious that this would be the same for Baumgart as it is for Docherty.
see paragraph 61).”  Therefore, the threshold by which the relative perfusion is determined by Docherty is equivalent to the average maximum fluorescent intensity from the pre-treatment images.  Since Baumgart teaches nearly the same method, it would be obvious that this would be the same for Baumgart as it is for Docherty.
Regarding claim 12, Docherty teaches that “Software may also be used to compare images of pre- and post-treatment vessels to determine the relative flow rate of blood at or downstream of the treatment site. This comparison is accomplished by calculating and comparing the area of fluorescence (i.e., number of pixels associated with the fluorescing dye) in pre- and post-treatment images associated with a preselected section of the vessel … A greater number of pixels … in the post-treatment images indicates improved blood flow in the preselected vessel section as a result of the treatment (see paragraph 61).” Therefore, the threshold by which the relative perfusion is determined by Docherty is equivalent to the number of pixels associated with the fluorescing dye from the pre-treatment images.  Since Baumgart teaches nearly the same method, it would be obvious that this would be the same for Baumgart as it is for Docherty.
Regarding claim 13, it is noted that the original description of Baumgart in view of Docherty teaches the functions of the claimed processor and display. It is further noted that Baumgart states in the Abstract, “A display presents the first and second image sequences in substantially adjacent display areas to facilitate user comparison.”  Furthermore, paragraph 13 states, “System 10 includes one or more processing devices (e.g., workstations, computers or portable devices such as notebooks, Personal Digital Assistants, phones) 12 that individually include memory 28, user interface 26 enabling user interaction with a Graphical User Interface (GUI) and display 19 supporting GUI 
Regarding claim 14, see the original description of Docherty with regard to a “full phase angiography cycle.”  With regard to the claimed correlating, Baumgart teaches that “A display processor automatically synchronizes presentation of the first image sequence and the second image sequence … in response to identification of the first image frame and relative to introduction of contrast agent (see Abstract),” it is noted that this implies that the arterial phase (i.e., the introduction of contrast agent) is correlated.  This is more explicitly stated in paragraph 9 - “In one embodiment system 10 synchronizes different image sequences based on an image frame derived from the time of contrast injection, such as an image frame preceding a frame containing contrast agent.”
Regarding claim 16, Docherty explicitly “provides a means of evaluating various therapies, wherein the success of such therapies is indicated at least in part by the extent of blood flow in or about a particular tissue… [by] comparing first and second images to determine whether there is any change in vascular density and/or blood flow within the tissue (see paragraph 32).”  Since Baumgart teaches nearly the same method, it would be obvious that this would be the same for Baumgart as it is for Docherty.
Regarding claim 17, Docherty teaches that “Software may also be used to compare images of pre- and post-treatment vessels to determine the relative flow rate of blood … This comparison is accomplished by … comparing the relative average maximum fluorescent intensity of a preselected section of the vessel in each such image.  A … greater average maximum fluorescent intensity, respectively, in the post-treatment images indicates improved blood flow in the preselected vessel section as a result of the treatment. (see paragraph 61).”  Therefore, the threshold by which the relative perfusion is determined by Docherty is equivalent to the average maximum fluorescent intensity from the pre-treatment images.  Since Baumgart teaches nearly the same method, it would be obvious that this would be the same for Baumgart as it is for Docherty.
see paragraph 61).” Therefore, the threshold by which the relative perfusion is determined by Docherty is equivalent to the number of pixels associated with the fluorescing dye from the pre-treatment images.  Since Baumgart teaches nearly the same method, it would be obvious that this would be the same for Baumgart as it is for Docherty.

Claims 6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Docherty in view of Baumgart as applied to claim 1 above, and further in view of Bredno et al. (US Patent Pub. No. 2008/0319309) – herein referred to as Bredno.
Docherty in combination with Baumgart was previously described with regard to claim 1.  Baumgart teaches that “In other embodiments, an image relative to the chosen images may be selected as the synchronization point or the system may also accommodate a heart cycle or other synchronization signal. Further a user interface enables a user to alter a synchronization point if desired (see paragraph 9).”  However, while this teaches that a user may choose a point of synchronization and that an "other synchronization signal" can be used, Baumgart fails to teach that a correlation is utilized.
Bredno teaches a system and method for reproducible and comparable flow acquisitions (see Title).  Bredno teaches that a “temporal offset between the two sequences is determined that results in the maximal correlation of the TICs read at the inflow into relevant vascular substructure (see paragraph 74).”  According to Bredno, this, among other suggestions within its disclosure, provide for "the procedure becomes more reproducible and allows a better outcome control by the comparison of pre- and see paragraph 19).”  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a maximal correlation when align pre- and post-treatment time-intensity curves for comparison, as taught by Bredno, as the manner for synchronization within Docherty in combination with Baumgart because Baumgart teaches that an "other synchronization signal can be used, and because the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (KSR, 550 U.S. at 416, 82 USPQ2d at 1395).


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Docherty in view of Baumgart as applied to claim 8 above, and further in view of Ferguson et al. (WO 2012/096878) – herein referred to as Ferguson.
Note: Ferguson is applicable under pre-AIA  35 U.S.C. 102(e) because the inventive entity of this WIPO document includes a third inventor (i.e., Xin-Hua Hu) and is assigned to a different assignee (i.e., East Carolina University) – therefore considered “by another.”  Furthermore, this document is an international application filed under the treaty defined in section 351(a)  and shall have the effects for purposes of subsection 35 U.S.C. 102(e) of an application filed in the United States, since it designates the United States and it was published under Article 21(2) of the treaty in the English language.

Docherty in combination with Baumgart was previously described with regard to claim 8.  However, neither of these references teaches to correct the image data for a change in baseline.
Ferguson teaches a non-invasive method for measuring blood flow in principal vessels of a heart of a subject (see Abstract).  Ferguson teaches equation 8, in which the term L0 is an added term to account for background noise (see page 29).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to remove background noise as it changes throughout images of blood flow, as taught by Ferguson, within the combination of Docherty with Baumgart in order to provide normalization throughout the image series, thereby providing an accurate fluorescence level of the contrast agent as accounting for speckle noise.

Conclusion
This is a continuation of applicant's earlier Application No. 13/922,996.  All claims are drawn to the same invention claimed in the earlier application (see claims dated March 29, 2017 with Office action on the merits dated October 13, 2017) and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAMES M KISH/Primary Examiner, Art Unit 3799